                Case 3:20-cr-05270-RJB Document 172 Filed 08/04/21 Page 1 of 6




 1                                                    THE HONORABLE ROBERT J. BRYAN
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA

 7
     UNITED STATES OF AMERICA,                    )   No. CR20-5270RJB
 8                                                )
                      Plaintiff,                  )
 9                                                )   MOTION FOR A JUDGMENT OF
                 v.                               )   ACQUITTAL PURSUANT TO
10                                                )   FEDERAL RULE OF CRIMINAL
     RICHARD MARSCHALL,                           )   PROCEDURE 29(a)
11                                                )
                      Defendant.                  )
12                                                )

13            The Court should grant this motion for a judgment of acquittal because the

14   government has failed to produce evidence from which the jury could reasonably find

15   Mr. Marschall guilty beyond a reasonable doubt of each element of the crimes alleged

16   in the indictment. Specifically, the government cannot establish that Mr. Marschall’s

17   uncorroborated statements are enough on their own to sustain a conviction under either

18   21 U.S.C. § 331(a) or 21 U.S.C. § 333(a)(2). Because the government has not provided

19   tangible evidence to corroborate Mr. Marschall’s extrajudicial statements, their case

20   suffers from a fatal corpus delicti problem. The government never established what the

21   two products contain. Stated differently, there is no evidence establishing what the

22   containers contain because no one bothered to open the two items shipped. Failure to

23   grant this motion will violate Mr. Marschall’s First Amendment rights.

24   //

25   //

26   //

                                                                FEDERAL PUBLIC DEFENDER
          MOTION FOR A JUDGMENT OF ACQUITTAL                       1601 Fifth Avenue, Suite 700
          (Richard Marschall, CR20-5270RJB) - 1                      Seattle, Washington 98101
                                                                                (206) 553-1100
               Case 3:20-cr-05270-RJB Document 172 Filed 08/04/21 Page 2 of 6




 1      I.       FACTS
 2            For the purposes of this motion, the defendant, Mr. Marschall, relies on the
 3   evidence as presented during the government’s case-in-chief.
 4      II.      ARGUMENT
 5            Under Federal Rule of Criminal Procedure 29, “the court on the defendant's
 6   motion must enter a judgment of acquittal of any offense for which the evidence is
 7   insufficient to sustain a conviction.” The corpus delicti doctrine requires that the
 8   government’s case rely on more than uncorroborated confessions to sustain a
 9   conviction. See Opper v. United States, 348 U.S. 84, 89 (1954). The government must
10   do two things to meet their burden under this doctrine: (1) the government “must
11   introduce sufficient evidence to establish that the criminal conduct at the core of the
12   offense has occurred” and (2) the government “must introduce independent evidence
13   tending to establish the trustworthiness of the admissions, unless the confession is, by
14   virtue of special circumstances, inherently reliable.” United States v. Lopez-Alvarez,
15   970 F.2d 583, 592 (9th Cir. 1992).
16            In Mr. Marschall’s case, the government never sufficiently established that any
17   criminal conduct took place. The government merely pointed to Mr. Marschall’s
18   confessions and suggested that these extrajudicial statements alone sustain his
19   conviction. The government’s failure to independently corroborate Mr. Marschall’s
20   extrajudicial statements has two implications for this case: (A) Mr. Marschall’s motion
21   for a judgment of acquittal should be granted because the government cannot satisfy the
22   first prong of the corpus delicti test; the government has failed to introduce independent
23   evidence to establish that Mr. Marschall introduced drugs in interstate commerce and
24   (B) the government’s exclusive reliance on Mr. Marschall’s statements to sustain a
25   conviction makes this a prosecution about speech. Mr. Marschall’s speech itself has
26   been wrongly characterized by the government as malum prohibitum. Stated

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION FOR A JUDGMENT OF ACQUITTAL                           1601 Fifth Avenue, Suite 700
       (Richard Marschall, CR20-5270RJB) - 2                          Seattle, Washington 98101
                                                                                 (206) 553-1100
              Case 3:20-cr-05270-RJB Document 172 Filed 08/04/21 Page 3 of 6




 1   differently, speech (either in writing or orally) cannot be malum prohibitum because as
 2   that doctrine is understood by Mr. Marschall it would mean that his speech (either in
 3   writing or orally) so seriously harms the public that 21 U.S.C. § 331(a) or 21 U.S.C.
 4   § 333(a)(2) were designed by the legislature to strictly criminalize his words. United
 5   States v. Caronia, 703 F.3d 149, 161 (2nd Cir. 2012) (overturning conviction for
 6   misbranding because, “…the government's summation and the district court's
 7   instruction left the jury to understand that Caronia's speech was itself the proscribed
 8   conduct.”).
 9
            A. The government has failed to produce evidence, beyond Mr. Marschall’s
10             own extrajudicial statements, to establish that any criminal conduct
               occurred.
11
            The corpus delicti doctrine requires that the prosecution “support independently
12
     only the gravamen of the offense—the existence of the injury that forms the core of the
13
     offense and a link to a criminal actor—with tangible evidence.” United States v. Lopez-
14
     Alvarez, 970 F.2d 583, 591 (9th Cir. 1992) (emphasis added); see also Smith v. United
15
     States, 348 U.S. 147, 156 (1954) (noting that, to satisfy the corpus delicti doctrine,
16
     there must be “substantial independent evidence that the offense has been committed”
17
     beyond the defendant’s uncorroborated confession alone).
18
            The nature of the independent evidence required to show that an offense has
19
     been committed will differ depending on the nature of the criminal charges. Compare
20
     Cutchlow v. United States, 301 F.2d 295, 297 (9th Cir. 1962) (holding that the corpus
21
     delicti of a drug transport and concealment charge was established when heroin was
22
     thrown out of a house window as officers approached), and Henry v. United States, 186
23
     F.2d 521, 522 (9th Cir. 1951) (finding corroboration and that corpus delicti was proven
24
     in a case involving the purchase of drugs not in their original stamped packaging
25
     because of “the finding of narcotic drugs on the premises without the necessary tax paid
26
     stamps”), with Wong Sun v. United States, 371 U.S. 471 n.15 (1963) (“A notable
                                                                 FEDERAL PUBLIC DEFENDER
       MOTION FOR A JUDGMENT OF ACQUITTAL                           1601 Fifth Avenue, Suite 700
       (Richard Marschall, CR20-5270RJB) - 3                          Seattle, Washington 98101
                                                                                 (206) 553-1100
              Case 3:20-cr-05270-RJB Document 172 Filed 08/04/21 Page 4 of 6




 1   example is the principle that an admission of homicide must be corroborated by
 2   tangible evidence of the death of the supposed victim.”).
 3          In Mr. Marschall’s case, the government has not introduced sufficient evidence
 4   corroborating his statements to establish that the criminal conduct at the core of the
 5   charged offense has occurred. The government is prosecuting Mr. Marschall for
 6   introducing into interstate commerce a drug that was misbranded. See 21 U.S.C.
 7   § 331(a). Thus, the core of the offense is that there was something that was a drug – a
 8   tangible object – that was shipped in interstate commerce. The government’s case,
 9   however, relies entirely on the combination of Mr. Marschall’s statements and evidence
10   derived from the outside of plastic pill bottles. There is no indication that the
11   government ever opened these bottles. There is no evidence that these bottles contained
12   anything at all. The jury has no reason to believe that these bottles contain anything
13   more than air. Thus, the government has attempted to sustain a conviction by pointing
14   to bottles and claiming that Mr. Marschall’s extrajudicial statements alone amount to a
15   violation of 21 U.S.C. § 331(a).
16          The unknown and potentially nonexistent contents of a plastic bottle that the
17   government never opened cannot sustain a conviction for introducing misbranded drugs
18   into interstate commerce. Having failed to establish through tangible evidence that any
19   criminal conduct occurred, the government relies instead on what corpus delicti
20   doctrine indicates that they cannot exclusively rely on to sustain a conviction – Mr.
21   Marschall’s uncorroborated, extrajudicial statements. Because the government has
22   failed to produce evidence to indicate that a crime has taken place beyond Mr.
23   Marschall’s own uncorroborated statements, the evidence presented in this case is
24   insufficient to sustain a conviction.
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       MOTION FOR A JUDGMENT OF ACQUITTAL                            1601 Fifth Avenue, Suite 700
       (Richard Marschall, CR20-5270RJB) - 4                           Seattle, Washington 98101
                                                                                  (206) 553-1100
             Case 3:20-cr-05270-RJB Document 172 Filed 08/04/21 Page 5 of 6




            B. Having failed to present tangible evidence of criminal conduct, the
 1
               government makes this case about whether a misbranded drug statute
 2             can be violated solely through Mr. Marschall’s speech.

 3          A malum prohibitum act is one “that is a crime merely because it is prohibited by

 4   statute, although the act itself is not necessarily immoral.” Malum Prohibitum, Black’s

 5   Law Dictionary (11th ed. 2019). The government alleges in their indictment of Mr.

 6   Marschall that he introduced into interstate commerce a drug that was misbranded. 21

 7   U.S.C. § 331(a). As this Court previously established, “Section 331(a) regulates the

 8   conduct of selling a drug in interstate commerce.” United States v. Marschall, No. 3:20-

 9   CR-05270-RJB, 2020 WL 7625243, at *2 (W.D. Wash. Dec. 22, 2020). As this Court

10   has recognized, the statute regulates conduct. However, “[w]here there is some

11   evidence . . . that the purpose of the speaker or the tendency of his words are directed to

12   ideas or consequences remote from the commission of the criminal act, a defense based

13   on the First Amendment is a legitimate matter for the jury's consideration.” United

14   States v. Freeman, 761 F.2d 549, 551 (9th Cir. 1985). Shipping the product over

15   interstate commerce is not the act because it is simply necessary to provide federal

16   jurisdiction through congressional act over the product shipped. United States v. Walsh,

17   331 U.S. 432 (1947).

18          The gravamen of the government’s case should be the contents of the pill bottles

19   that Mr. Marschall shipped in interstate commerce. Again, however, the government

20   has never opened the pill bottles or presented the jury with evidence that there was

21   anything inside. What the government has put before the jury, however, is a mountain

22   of evidence relating to Mr. Marschall’s extrajudicial statements. The government

23   suggests that a statute regulating the act of introducing misbranded drugs into interstate

24   commerce can be used as the basis for a conviction not based on the alleged drugs

25   themselves but solely on the basis of a defendant’s speech. Thus, the government’s

26

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION FOR A JUDGMENT OF ACQUITTAL                           1601 Fifth Avenue, Suite 700
       (Richard Marschall, CR20-5270RJB) - 5                          Seattle, Washington 98101
                                                                                 (206) 553-1100
               Case 3:20-cr-05270-RJB Document 172 Filed 08/04/21 Page 6 of 6




 1   entire case hinges on whether Mr. Marschall, in exercising his First Amendment rights,
 2   has committed a malum prohibitum offense.
 3      III.    CONCLUSION
 4         Based on the foregoing, Richard Marschall, by his attorneys Assistant Federal
 5   Public Defenders Mohammad Hamoudi and Gregory Geist respectfully moves this
 6   Court for a judgment of acquittal pursuant to Federal Rule of Criminal Procedure 29(a).
 7         DATED this 4th day of August, 2021.
 8
                                               Respectfully submitted,
 9
                                               s/ Mohammad Hamoudi
10                                             s/ Gregory Geist
11                                             Assistant Federal Public Defenders
                                               Attorney for Richard Marschall
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                               FEDERAL PUBLIC DEFENDER
       MOTION FOR A JUDGMENT OF ACQUITTAL                         1601 Fifth Avenue, Suite 700
       (Richard Marschall, CR20-5270RJB) - 6                        Seattle, Washington 98101
                                                                               (206) 553-1100
